     Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 1 of 23




Andrew D. Wright, #8857
Andrew B. McDaniel, #11070
STRONG & HANNI
9350 South 150 East, Suite 820
Sandy, Utah 84070
Telephone: (801) 532-7080
Facsimile: (801) 323-2037
awright@strongandhanni.com
amcdaniel@strongandhanni.com
Attorneys for Plaintiff

______________________________________________________________________________

                                UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF UTAH


  PRIME INSURANCE COMPANY                                  AMENDED COMPLAINT FOR
                                                            DECLARATORY RELIEF
                   Plaintiff,

     v.
                                                     Case No: 2:19-CV-00925-HCN

  JUUL LABS, INC.                                    Judge: Howard C. Nielson, Jr.

                   Defendant.



          Plaintiff Prime Insurance Company (“Prime”), by and though counsel and pursuant to Rule

15(a)(1)(B) of the Federal Rules of Civil Procedure, hereby complains and alleges against JUUL

Labs, Inc. (“JUUL”) as follows:

                                                PARTIES

          1.     Prime is an insurance company incorporated under the laws of the State of Illinois,

with its principal place of business in Utah.
     Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 2 of 23




          2.     Defendant JUUL is a Delaware company with its principle place of business in San

Francisco, California.

                                           JURISDICTION

          3.     Jurisdiction and venue are proper in this Court and County pursuant to Utah Code

Annotated Sections 78B-3-304, 78B-6-401, and 78B-3-307.

          4.     Prime issued an Excess Liability Policy to JUUL in the form of Policy No.

SC18121397, with coverage effective dates of August 14, 2018 through July 1, 2019 and a

retroactive date of August 14, 2018 (“the Prime Policy”). (See Prime Policy, attached hereto as

Ex. 1).

          5.     Pursuant to the plain terms of the Prime Policy, Prime and JUUL have contractually

agreed to submit to jurisdiction and venue in any court within the State of Utah and have agreed

that Utah law will be applied.

          6.     Specifically, the Prime Policy sets forth the following provisions related to

jurisdiction:

                               SECTION XIII – GOVERNING LAW

          This Agreement is entered into in the State of Utah and the Agreement, and any rights,
          remedies, or obligations provided for in this Agreement, shall be construed and enforced
          in accordance with the laws of Utah.

                SECTION XIV – CONSENT TO EXCLUSIVE JURISDICTION

          The Insured understands and acknowledges that the Insurer conducts its business activities,
          including underwriting, risk management and claims services within the State of Utah. The
          Insured represents and acknowledges that the Insured has purposefully directed its actions
          to procure the insurance services of the Insurer within the State of Utah and, for that
          purpose, will make continuous and systematic requests for the Insurer’s services in the
          State of Utah. The Insured acknowledges that, by entering into this policy of insurance, the
          Insured is deemed to be transacting business within the State of Utah such that the courts
          of Utah may exercise jurisdiction over it regarding any issues arising out of this Policy. In


                                                   2
     Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 3 of 23




          addition, the Insured hereby understands and consents to the jurisdiction of the courts in
          the State of Utah and agrees that those courts shall be the exclusive forum for the resolution
          of any claims or disputes arising between the parties related to any insurance coverage
          issues and any payments due the Insured under the Policy, unless both the Insurer and
          Insured agree otherwise in writing.

(See Prime Policy, pp. 9-10, Ex. 1.)

           7.    By entering into the Prime Policy, JUUL acknowledged that Prime conducted its

activities within the State of Utah and transacts its primary business operations within the State of

Utah.

           8.    With that understanding, JUUL purposefully directed its actions to procure services

within the State of Utah and made continuous and systematic requests for services within the State

of Utah.

                              GENERAL FACTUAL ALLEGATIONS

           9.    Plaintiff incorporates each of the allegations set forth above as though fully set forth

herein.

           A. Application Process:

           10.   Prime is an excess and surplus lines insurer which issues various forms of

customized, or manuscript, insurance policies throughout the United States.

           11.   JUUL manufactures e-cigarettes that use a cartridge, or pod, containing oil that can

be heated into a vapor and inhaled.

           12.   Over the years, JUUL has obtained a substantial market presence, by some

estimates, as much as 70% of the e-cigarette business in the United States.

           13.   JUUL, through its insurance broker RT Specialty, first approached Prime in July of

2018 asking that Prime consider issuing excess liability coverage to JUUL.



                                                    3
     Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 4 of 23




        14.    At that time, JUUL submitted an application in which it was asked if it had “any

claims in the last 5 years.” JUUL responded “yes.”

        15.    In support of its response, JUUL submitted Loss Runs showing several prior claims

that had been made against the company.

        16.    The Loss Runs did not show any claims made against JUUL in 2018.

        17.    JUUL also submitted an industry-standard Acord Application, signed by its broker.

        18.    The Acord Application asked JUUL to disclose any “claims or losses (regardless

of fault and whether or not insured) or occurrences that may give rise to claims.”

        19.    The Acord Application does not disclose any such claims, losses or occurrences.

        20.    As negotiations between Prime and JUUL continued, JUUL’s broker indicated that

“[JUUL] have not had any product claims.”

        21.    On August 3, 2018, Prime issued an initial quote for insurance, however, that quote

was not accepted by JUUL.

        22.    On August 10, 2018, Prime issued a revised quote which again was not accepted

by JUUL.

        23.    In November of 2018, JUUL, through its brokers, asked Prime to quote a different

layer of excess liability coverage.

        24.    Prime issued a quote for excess liability coverage of $5,000,000 in excess of

$60,000,000 in underlying coverage on December 17, 2018.

        25.    On December 18, 2018, Prime learned that there may be existing or threatened class

action litigation against JUUL arising out of its manufacturing and distribution of flavored e-

cigarette pods that were alleged to be marketed and sold to children. Such litigation alleged that



                                                4
     Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 5 of 23




some of the flavors manufactured by JUUL such as mango, fruit medley and crème brulee were

especially attractive to youth.

          26.   Upon learning this information, Prime withdrew its December 18, 2018 quote.

          27.   On December 19, 2018, Prime had a conference call with JUUL and its brokers. At

that time, JUUL represented to Prime that it had pulled the flavored e-cigarette pods from the

market and that they were no longer being sold.

          28.   JUUL also represented to Prime that it had no known pending claims, losses or

occurrences that would fall within the anticipated August 14, 2018 through July 1, 2019 policy

period.

          29.   Based on these representations, Prime reinstated its December 17, 2018 quote.

          30.   As Prime was working to bind the Policy, Prime asked JUUL to submit forms to

again confirm there were no known claims, losses or occurrences that could lead to a claim within

the policy period.

          31.   A Coverage Request Form signed by JUUL and its broker cautioned JUUL about

its duties to disclose material facts to Prime.

          32.   Similarly, a Claims Warranty and Coverage Statement signed by JUUL and its

broker indicated that the prior application documents and other supplemental information

submitted by JUUL was true and correct and inclusive of all material information, and would be

relied upon by Prime.

          33.   JUUL and its broker also signed a form requesting disclosure of information about

any known claims or lawsuits. JUUL and its broker did not identify any claims or lawsuits.




                                                  5
     Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 6 of 23




        34.    On December 21, 2108, JUUL also signed and submitted a Claims History and

Incident Disclosure History form asking JUUL to identify any known claims, losses or occurrences

that could lead to a claim. JUUL did not disclose any claims, losses or occurrences in the form.

        35.    As Prime was processing the documents submitted by JUUL and its broker, Prime

noted that JUUL had not answered one of the questions in the Claims History and Incident

Disclosure History form regarding potential claims. As such, Prime sent the form back to JUUL’s

broker to be completed.

        36.    JUUL and its broker then sent a revised form which included a response to the

following question: Are you aware of any prior incident, event, or occurrence that might

reasonably be expected to lead to a claim, lawsuit, notice of loss, or loss?” JUUL answered “No”

in response to this question.

        37.    JUUL also submitted updated loss runs which identified several prior claims and

lawsuit involving incidents that occurred prior to the Policy’s inception and retroactive date of

August 14, 2018 – which would therefore not be covered by the Policy.

        38.    Based on the information submitted, Prime then issued the Prime Policy to JUUL.

        39.    Despite the above representations, Prime was recently informed by JUUL that,

while it is no longer manufacturing flavored e-cigarette pods, such pods were still being sold in

various places throughout the United States until only recently.

        40.    Moreover, despite the representations that the flavored products had been removed

from the market, JUUL recently informed Prime that it was continuing to directly sell the flavored

e-cigarette pods online.




                                                6
     Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 7 of 23




        41.    In fact, Prime has now learned that the ongoing sale of flavored e-cigarette pods

has resulted in the filing of several class action lawsuits, and other litigation, in various parts of

the country. These claims were not reported to Prime in the binding process or since.

        42.    Despite representations to the contrary as outlined above, Prime has information

and belief that JUUL knew of some or all of the pending lawsuits involving the manufacturing and

sale of flavored e-cigarette pods and did not disclose the same to Prime.

        43.    Accordingly, Prime has notified JUUL of the failure to disclose material

information, and the apparent misrepresentations during the binding process.

        44.    Prime has tendered all premium paid by JUUL for the Prime Policy.

        B. The Prime Policy:

        45.    The Prime Policy establishes as follows, in relevant part, regarding the scope of

coverage provided:

                     EXCESS LIABILITY POLICY (FOLLOW FORM)

                                            FFEL-00-01

                                                 ...

       Coverage is provided only for otherwise covered Claims which meet all of the
       following requirements:

                                                 ...

       (2)     Which are first made against an Insured during the Policy Period, and

       (3)     For which written notice is given to the Company during the Policy Period in
               accordance with the specific informational and timeliness requirements
               specified in the Policy, and

       (4)     For which written notice is given to the Primary Insurer during the Policy
               Period in accordance with the specific informational and timeliness
               requirements specified in the Primary Insurance policy.


                                                  7
     Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 8 of 23




                                                ...

                                    SECTION I – COVERAGE

       A.      Insuring agreement

               1.      Subject to all of the terms, limitations, conditions, definitions, exclusions
                       and other provisions of this Policy, we shall indemnify the Insured for
                       Ultimate Net Loss in excess of the Primary Insurance which results from
                       Claims made against the Insured and reported to the Company and the
                       Primary Insurer during the Policy Period.

               2.      Coverage under this Policy shall be effective only after the limit of liability
                       of the Primary Insurance has been reduced or exhausted by the actual
                       payment of Ultimate Net Loss to which this Policy applies.

               3.      Except as provided herein, coverage under this Policy shall apply in
                       conformity with and subject to the warranties, limitations, conditions,
                       provisions, and other terms of the Primary Insurance.

(See Prime Policy, p. 1, Ex. 1.)

        46.    Furthermore, the Prime Policy includes the following relevant Condition:

                          SECTION IX – GENERAL CONDITIONS

                                                ...

       C.      Retroactive Limitation Clause

               This Policy does not apply to:

               1.      Claim(s), conditions or circumstances which have been notified to an
                       insurer during any other policy which was effective prior to the inception
                       date of this Policy; or

(See Prime Policy, p. 5, Ex. 1.)

        47.    The Prime Policy also sets forth the following relevant Definitions:

                                   SECTION XV – DEFINITIONS

                                                ...


                                                 8
     Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 9 of 23




       F.      “Damages” means a compensatory sum, monetary judgment, award, or settlement
               an Insured is or may reasonably become legally obligated to pay as the result of an
               Accident, but does not include fines or statutory penalties, sanctions, whether
               imposed by law or otherwise, punitive, exemplary, treble damages, or any
               multiplied portion of a compensatory award, nor the return or restitution of legal
               fees, costs, and expenses.

                                                ...

       S.      “Ultimate Net Loss” means the total amount that the Insured is legally obligated to
               pay as Damages for a covered Claim either by adjudication or a settlement to which
               the Company agrees in writing. Ultimate Net Loss includes deductions for
               recoveries and salvages which have been or will be paid and Claim Expenses
               incurred with respect to Claim(s) covered under the policy. Ultimate Net Loss does
               not include office costs, expenses, or salaries of the Insured.

(See Prime Policy, pp. 10-11, Ex. 1.)

        48.    Endorsement PCL-99-31 of the Prime Policy identifies the Primary Insurance as

Endurance Specialty Insurance Ltd., with a primary policy no. EXC10013602700 (the “Endurance

Policy”). (See Prime Policy, End. PCL-99-31, Ex. 1.) Accordingly, coverage under the Prime

Policy is also subject to the following “limitations, conditions, provisions, and other terms” of the

following policy. (See Prime Policy, p. 1, Ex. 1.)

        C. The Endurance Policy:

        49.     The Endurance Policy explains as follows concerning the scope of coverage

provided, in relevant part:

                                  INSURING AGREEMENTS

                                         I – COVERAGE

       Endurance Specialty Insurance Ltd. (the “Company”) shall, subject to the limitations,
       terms, conditions and exclusions below, indemnify the Insured for Ultimate Net Loss the
       Insured pays by reason of liability:

                                                ...



                                                 9
    Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 10 of 23




               For Damages on account of:

               (i)     Personal Injury

               (ii)    Property Damage

               (iii)   Advertising Liability

       Encompassed by an Occurrence, provided:

               COVERAGE A: notice of the Occurrence shall have been first given by the
               Insured in an Annual Period during the Policy Period in accordance with Article V
               of this Policy, or

(See Endurance Policy, p. 1 of 37, Ex. 2.)

        50.    The Endurance policy sets forth the following relevant definitions:

       G.      “Damages” means all forms of compensatory damages, monetary damages and
               statutory damages, punitive or exemplary damages and costs of compliance with
               equitable relief, other than governmental (civil or criminal) fines or penalties, which
               the Insured shall be obliged to pay by reason of judgment or settlement for liability
               on account of Personal Injury, Property Damage and/or Advertising Liability
               covered by this Policy, and shall include Defense Costs.

                                                ...

       L.      (1)     Nature of Expectation or Intent

                       Personal Injury, Property Damage or Advertising Liability shall be
                       “Expected or Intended” where:

                       (a)    actual or alleged Personal Injury, Property Damage or
                              Advertising Liability is expected or intended by an Insured;

                                                ...

       V.      (1)     An “Occurrence” exists if, and only if:

                                                ...

                       (a)    actual or alleged Personal Injury to any individual person, or actual
                              or alleged Property Damage to any specific property, arising from
                              the Insured’s Products takes place on or subsequent to the


                                                 10
    Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 11 of 23




                              Inception Date, or the Retroactive Coverage Date, if applicable,
                              and before the Termination Date of Coverage A.

                                               ...

               (2)    Except as provided in paragraph (3) below, where an Occurrence exists and
                      a series of and/or several actual or alleged Personal Injuries, Property
                      Damages and/or Advertising Liabilities occur which are attributable
                      directly, indirectly or allegedly to the same actual or alleged event,
                      condition, cause, defect, hazard and/or failure to warn of such, all such
                      actual or alleged Personal Injuries, Property Damages and/or
                      Advertising Liabilities shall be added together and treated as encompassed
                      by one Occurrence irrespective of the period (but without limiting the
                      effect of Exclusion IV.A) or area over which the actual or alleged Personal
                      Injuries, Property Damages and/or Advertising Liabilities occur or the
                      number of such actual or alleged Personal Injuries, Property Damages
                      and/or Advertising Liabilities; provided, however, that any actual or
                      alleged Personal Injuries, Property Damage or Advertising Liability
                      which is Expected or Intended by any Insured shall not be included in
                      any Occurrence. So far as Personal Injuries, Property Damages and/or
                      Advertising Liabilities resulting or alleged to result from the design,
                      formulation, manufacture, distribution, use, operation, maintenance and/or
                      repair of an Insured’s Product, and or the failure to warn as to the use,
                      operation, maintenance and/or repair of an Insured’s Product, the term
                      “the same actual or alleged event, condition, cause, defect, hazard and/or
                      failure to warn of such” means any such design, formulation, manufacture,
                      distribution, use, operation, maintenance, repair and/or failure to warn, as
                      the case may be, as to which such losses, injuries or damages are directly,
                      indirectly or allegedly attributable. As respects Advertising Liability,
                      multiple or repeated broadcasts or publications of the same or similar
                      materials shall constitute “the same actual or alleged event, condition, cause
                      or defect.”

                                               ...

       W.      “Personal Injury” means Bodily Injury, mental injury, mental anguish, shock,
               sickness, disease, disability, false arrest, false imprisonment, wrongful eviction,
               detention, malicious prosecution, discrimination, humiliation and libel, slander or
               defamation of character or invasion of rights of privacy.

(See Endurance Policy, pp. 4-5, 11-12 of 37, Ex. 2.)

        51.    The Endurance Policy sets forth the following relevant Exclusions:



                                               11
    Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 12 of 23




                                      IV – EXCLUSIONS

       This Policy does not apply to actual or alleged:

       A.      PRIOR TO INCEPTION OR RETROACTIVE COVERAGE DATE

               Personal Injury to any individual person, Property Damage to any specific
               property or Advertising Liability which takes place prior to the Inception Date
               or, if applicable, the Retroactive Coverage Date.

                                               ...

       H.      TOXIC SUBSTANCES

               Personal Injury, Property Damage or Advertising Liability arising out of the
               manufacture, distribution, sale, installation, removal, utilization, ingestion or
               inhalation of, or exposure to or existence of, as the case may be:

                                               ...

               (2)    tobacco or any tobacco products (or ingredients of, or used in the
                      manufacture or production of, such products);

(See Endurance Policy, pp. 14, 17 of 37, Ex. 2.)

        52.    Furthermore, the Endurance Policy includes the following relevant Endorsements:

                 KNOWN OR PREVIOUSLY NOTIFIED OCCURRENCE
                         EXCLUSION ENDORSEMENT

       It is hereby agreed that the following exclusions are added to Article IV – Exclusions:

       [This Policy does not apply to actual or alleged:…]

       Q.      PREVIOUSLY NOTIFIED OCCURRENCES OR CLAIMS

               Any Occurrence, including any “Batch Occurrence”, Integrated Occurrence or
               similar term as defined under any other Policy, Personal Injury, Property
               Damage or Advertising Liability or any Claim or potential Claim arising
               therefrom, notice of which has been given or deemed to have been given under any
               other policy prior to the Inception Date.

       R.      KNOWN OCCURRENCES



                                               12
    Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 13 of 23




              Actual or alleged liability arising from any Occurrence, including any “Batch
              Occurrence”, Integrated Occurrence or similar term as defined under any other
              policy, of which any Executive Officer or any manager or equivalent-level
              employee in the Insured’s Risk Management, Insurance or Law Department was
              aware prior to the Inception Date, irrespective of whether such person believed or
              expected such Occurrence, including any “Batch Occurrence”, Integrated
              Occurrence or similar term as defined under any other policy, would involve this
              Policy.

(See Endurance Policy, Endorsement No. 1, Ex. 2.)

                      SPECIAL EXCLUSIONARY ENDORSEMENT
                         (CONSUMER PROTECTION LAWS)

       It is hereby agreed that the following exclusions are added to Article IV., – Exclusions:

              [This Policy does not apply to actual or alleged:]

              It is hereby agreed that notwithstanding any provision of this Policy, it is hereby
              agreed that this Policy shall not apply to, and the Company shall have no liability
              hereunder to the Insured in respect of, any liability or alleged liability for any
              Personal Injury, Property Damage or Advertising Liability arising out of or
              allegedly arising out of the operations, risks, events or other matters set forth below:

              Violation of any consumer protection law(s) worldwide, including without
              limitation, those of the U.S. Federal Trade Commission (FTC), the U.S. Food and
              Drug Administration (FDA), Federal Communications Commission, relating to
              Tobacco Product(s)

                  •   Marketing, including labelling and packaging, of age restricted products to
                      minors;
                  •   Failure to disclose long-term health effects of nicotine, or nicotine
                      addiction;
                  •   Marketing of any product as a safe alternative to smoking

(See Endurance Policy, Endorsement No. 12, Ex. 2.)

       TOBACCO PRODUCTS & TOBACCO HEALTH HAZARD EXCLUSION

              It is hereby agreed that the following exclusions are added to Article IV., –
              Exclusions:

              [This Policy does not apply to actual or alleged:]



                                                13
    Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 14 of 23




               Personal Injury, Property Damage, or Advertising Liability, and/or any other
               type of injury, loss, cost or damage sustained by any person for the real or alleged
               emergence, contraction, aggravation or exacerbation of any form of cancer,
               carcinoma, cancerous or pre-cancerous condition, arteriosclerosis, heart disease or
               any other disease of the human body as a result of the consumption, use or the
               exposure to the consumption or use of any tobacco product or any product
               containing tobacco manufactured, supplied, sold, handled or distributed by, for, or
               on the behalf of the Insured or reliance upon any express or implied representation
               or warranty made at any time with respect to such tobacco products, or out of the
               exposure to such tobacco products or any by-product of tobacco including but not
               limited to, environmental tobacco smoke or second-hand smoke.

(See Endurance Policy, Endorsement No. 13, Ex. 2.)

       D. The Colgate Action:

        53.    On April 26, 2018, Bradley Colgate and Kaytlin McKnight filed a class action

complaint against JUUL and Pax Labs, Inc. (the “Colgate Action”). (See Colgate Compl., Ex. 3.)

        54.    That complaint alleged that JUUL engaged in false, fraudulent and deceptive

practices in designing and marketing their products as safe, candy-like products that were attractive

to minors, young adults, and non-smokers, without fully disclosing the harmful effects of those

products, including nicotine addiction and related diseases/health consequences.

        55.    Since the commencement of the Colgate Action, numerous other lawsuits have

been filed against JUUL arising out of the same or similar alleged practices (the “marketing/design

claims”). Those lawsuits include, but are not limited to, the following plaintiffs: D.P., by his

mother and natural guardian, L.P.; Ben Bronstein; Connor Batham; Adam Hergenreder; Hallie

Helms; Kevork Altounjian; Jamie Beyer; Kathryn and Ian Fay; Craig and Julie Shapiro; Elizabeth

Swearingen and John Peavy; Tyler Richardson; Walker, David, and Candace McKnight; Jaycen

Stephens and Owen Mann-Campbell; Richard Tarangelo; and Timothy Malaney.




                                                 14
    Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 15 of 23




          56.   Several of those other lawsuits have been consolidated into the Colgate Action, and

it is anticipated that most, if not all, of the other pending cases will likewise be consolidated.

                           CLAIMS FOR DECLARATORY RELIEF

                     COUNT I: NO COVERAGE UNDER THE POLICY

          57.   Prime incorporates each of the allegations set forth above as though fully set forth

herein.

          58.   An actual dispute and controversy has arisen between Prime and JUUL regarding

whether there is coverage under the Prime Policy for the marketing/design claims.

          59.   There is no coverage for the marketing/design claims because such claims, and the

events, conditions and circumstances giving rise to those claims, were known prior to the Prime

Policy or Endurance policy inception date.

          60.   Endorsement 1 of the Endurance Policy, which is incorporated by the Prime Policy,

excludes coverage for any occurrence for which notice has been given under any other policy prior

to the inception date, and for any occurrence which any executive officer, manager, or equivalent-

level employee was aware of prior to the inception date.

          61.   Moreover, that policy explains that a series of personal injuries that are directly or

indirectly attributable to the same actual or alleged event, condition, cause, etc., including injuries

resulting from the design, distribution or use of JUUL’s product, shall be treated as one occurrence.

          62.   Similarly, the Prime Policy establishes that coverage only applies to claims that are

first made against JUUL and reported to Prime during the policy period.




                                                  15
     Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 16 of 23




         63.      Additionally, that policy explains that coverage is excluded for “claim(s),

conditions or circumstances which have been notified to an insurer during any other policy which

was effective prior to the inception date” of the Prime Policy.

         64.      The Prime Policy and the Endurance Policy both have inception dates of August

14, 2018.

         65.      Inasmuch as the allegations related to the marketing and/or design of JUUL’s

products, and the events, circumstances and conditions giving rise to those allegations, predate

August 14, 2018, and the Colgate Action, as well as other actions, based on such allegations were

filed and reported prior to that date, coverage is precluded under the Prime Policy for any claims

related to or arising out of the marketing and/or design of JUUL’s products.

         66.      Moreover, some of the marketing/design lawsuits were filed before or after the

policy period. Accordingly, even if they did not involve the same allegations as the other prior

claims, coverage would be precluded under the Prime Policy inasmuch as the claims-made

coverage trigger was not satisfied with respect to those claims.

         67.      There is no coverage for the marketing/design claims because those claims are

based on tobacco products.

         68.      Exclusion H of the Endurance policy explains no coverage is provided for personal

injury arising out of the manufacture, distribution, utilization, etc. of “tobacco or any tobacco

products . . .”

         69.      Furthermore, Endorsement 12 excludes coverage for personal injury arising out of

the violation of any consumer protection laws that relate to tobacco products, including allegations




                                                 16
     Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 17 of 23




related to the marketing and labeling of those products to minors, failure to disclose the long-term

health effects of nicotine, and marketing a product as a safe alternative to smoking.

            70.   Similarly, Endorsement 13 establishes coverage is precluded for personal injury

related to any disease resulting from the use of any tobacco product.

            71.   Accordingly, inasmuch as the claims related to or arising out of the marketing

and/or design of JUUL’s products are based on nicotine addiction and the negative health

consequences arising therefrom, coverage is also precluded under the Prime Policy on that basis.

            72.   There is no coverage for any of the marketing/design claims that were reported

outside of the policy period.

            73.    The Prime Policy’s insuring language also establishes that coverage only applies

to those claims “[f]or which written notice is given” to Prime and Endurance during the policy

period.

            74.   A number of the marketing/design claims were not reported to Prime or Endurance

until after the Prime Policy had expired on July 1, 2019. Accordingly, coverage is also precluded

for those claims on that basis.

            75.   There is no coverage for any of the marketing/design claims involving prior

injuries.

            76.   The Endurance Policy establishes that in order to be covered, a personal injury

arising from JUUL’s products must take place on or after the inception date or retroactive coverage

of the policy.

            77.   Similarly, Exclusion A of the Endurance Policy specifically bars coverage for

personal injury to a person that takes place prior to the inception/retroactive date.



                                                 17
    Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 18 of 23




        78.       It appears that many of the alleged injuries at issue in the marketing/design claims

occurred prior to the Prime Policy’s August 14, 2018 inception/retroactive date. Coverage is

precluded for such injuries, pursuant to the above provisions.

        79.       There is no coverage for any damages that do not qualify as Personal Injury.

        80.       The Endurance Policy defines, in relevant part, “Damages” to include

compensatory, monetary and other damages that the insured becomes obligated to pay as a result

of “Personal Injury.”

        81.       “Personal Injury” is then defined as “Bodily Injury, mental injury, mental anguish,

shock, sickness, disease, disability, false arrest, false imprisonment, wrongful eviction, detention,

malicious prosecution, discrimination, humiliation and libel, slander or defamation of character or

invasion of rights of privacy.”

        82.       There is no coverage for expected or intended injury.

        83.       In defining the term “Occurrence”, the Endurance Policy establishes that any

injuries that are expected or intended by JUUL “shall not be included in any Occurrence.”

        84.       The marketing/design claims set forth numerous allegations related to purported

intentional/fraudulent conduct on the part of JUUL. In the event such conduct is established,

coverage would also be precluded on that basis.

        85.       There is no coverage for statutory penalties, punitive/exemplary damages, or legal

costs and fees.

        86.       The Prime Policy establishes Prime will indemnify JUUL for Ultimate Net Loss it

is required to pay as Damages. Damages are then defined to exclude “punitive, exemplary, treble




                                                   18
    Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 19 of 23




damages, or any multiplied portion of a compensatory award [and] the return or restitution of legal

fees, costs, and expenses.”

          87.   In the event any such damages are awarded as part of the marketing/design claims,

Prime would have no obligation to indemnify JUUL for those damages.

                         COUNT II: RESCISSION OF THE POLICY

          88.   Prime incorporates each of the allegations set forth above as though fully set forth

herein.

          89.   An actual dispute and controversy has arisen between Prime and JUUL regarding

whether there is a basis to rescind the Policy.

          90.   Prime has the right to rescind the Policy because JUUL either intentionally

misrepresented or failed to disclose material information regarding its operations.

          91.   Specifically, JUUL represented to Prime that its flavored e-cigarette pods were no

longer being sold in the United States and that the exposure that existed from prior lawsuits was

no longer a concern.

          92.   To the contrary, JUUL continued to sell its flavored e-cigarette pods in various parts

of the country at least up until recently, including without limitation, by way of direct sales by

JUUL online.

          93.   This information is material to Prime as it would not have issued the Policy had it

known JUUL’s flavored e-cigarette pods were continuing to be sold and that JUUL had potential

ongoing exposure arising from the same, as had been demonstrated in prior litigation.




                                                  19
    Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 20 of 23




        94.    In addition, on information and belief, JUUL knew that several claims and suits had

been filed against JUUL involving JUUL’s flavored e-cigarette pods and other products which

were not disclosed to Prime when the Policy was bound and issued.

        95.    The information regarding the pending claims and suits against JUUL is material

to Prime as it would not have issued the Policy had it known of such information.

        96.    Accordingly, pursuant to Utah law and the terms of the Policy, the Court should

issue a declaration that the Policy is rescinded and that Prime has no insuring obligations to JUUL.

        97.    Based on the foregoing, a judicial determination is necessary and appropriate at this

time to determine the respective rights of Plaintiff and Defendant under the Policy.

        98.    Pursuant to Utah Code Ann. §78B-6-408, Plaintiff requests a declaration from this

Court that:

        (a)    There is no coverage under the Prime Policy for the marketing/design claims

        against JUUL because those claims, and the events, conditions and circumstances giving

        rise to those claims, were known prior to the Prime Policy’s inception.

        (b)    There is no coverage under the Prime Policy for the marketing/design claims

        because those claims are based on tobacco products.

        (c)    There is no coverage for any of the marketing/design claims that were reported

        outside of the policy period.

        (d)    There is no coverage under the Prime Policy for any of the marketing/design claims

        involving prior injuries.

        (e)    There is no coverage under the Prime Policy for any damages that do not qualify as

        Personal Injury.



                                                20
Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 21 of 23




  (f)    There is no coverage under the Prime Policy for expected or intended injury.

  (g)    There is no coverage under the Prime Policy for statutory penalties,

  punitive/exemplary damages, or legal costs and fees.

  (h)    Alternatively, the Prime Policy is rescinded based on material misrepresentations

  and failure to disclose on the part of JUUL.

                              PRAYER FOR RELIEF

  WHEREFORE, Plaintiff Prime prays for the following relief:

  1.     For a declaration that:

  (a)    There is no coverage under the Prime Policy for the marketing/design claims

  against JUUL because those claims, and the events, conditions and circumstances giving

  rise to those claims, were known prior to the Prime Policy’s inception.

  (b)    There is no coverage under the Prime Policy for the marketing/design claims

  because those claims are based on tobacco products.

  (c)    There is no coverage for any of the marketing/design claims that were reported

  outside of the policy period.

  (d)    There is no coverage under the Prime Policy for any of the marketing/design claims

  involving prior injuries.

  (e)    There is no coverage under the Prime Policy for any damages that do not qualify as

  Personal Injury.

  (f)    There is no coverage under the Prime Policy for expected or intended injury.

  (g)    There is no coverage under the Prime Policy for statutory penalties,

  punitive/exemplary damages, or legal costs and fees.



                                         21
Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 22 of 23




  (h)   Alternatively, the Prime Policy is rescinded based on material misrepresentations

  and failure to disclose on the part of JUUL.

  2.    For costs incurred herein; and

  3.    For such other and further relief as the Court deems just and proper.

  DATED this 2nd day of December, 2019.

                                          STRONG & HANNI




                                          By       /S/ Andrew D. Wright
                                              Andrew D. Wright
                                              Andrew B. McDaniel
                                              Attorneys for Plaintiff




                                         22
    Case 2:19-cv-00925-HCN-PMW Document 16 Filed 12/02/19 Page 23 of 23




                               CERTIFICATE OF SERVICE

           I hereby certify that on this 2nd day of December, 2019, a true and correct copy of the

foregoing AMENDED COMPLAINT FOR DECLARATORY RELIEF was served by the

method indicated below, to the following:

                                                      ( )     U.S. Mail, Postage Prepaid
  Jason W. Hardin                                     ( )     Hand Delivered
  Sarah C. Vaughn
                                                      ( )     Facsimile
  Fabian Vancott                                      ( )     Email
  215 South State Street, Suite 1200                  (x)     ECF
  Salt Lake City, UT 84111
  jhardin@fabianvancott.com
  svaughn@fabianvancott.com

  Colin T. Kemp                                       ( )   U.S. Mail, Postage Prepaid
  Joseph D. Jean                                      ( )   Hand Delivered
  Alexander D. Hardiman                               ( )   Facsimile
  Pillsbury Winthrop Shaw Pittman                     ( )   Email
  Four Embaracadero Center, 22nd Floor                (x)   ECF
  San Francisco, CA 94111
  Colin.kemp@pillsburylaw.com
  Joseph.jean@pillsburylaw.com
  Alexander.hardiman@pillsburylaw.com

                                                    /S/ Heidi McEwen




                                               23
